Citation Nr: 9904311	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-27 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE


Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD


Todd R. Vollmers, Associate Counsel




INTRODUCTION

The veteran had active service from November 1967 to March 
1970.

This case came before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, in February 
1997 that denied the claimed benefits.


REMAND

The veteran maintains that his impaired hearing has been 
present since separation from service and is the result of 
acoustic trauma he sustained during service.  He relates that 
two audiologists who have examined him subsequent to service 
have indicated that service related acoustic trauma was the 
cause of his high frequency hearing loss.  Such conclusion is 
not reflected by the evidence currently of record.  

In the circumstances of this case we find that VA has been 
put on notice that relevant evidence exists, or could be 
obtained, which if true, would make the veteran's claim 
plausible, thereby triggering VA's obligation under 
38 U.S.C.A. § 5103 (a) to advise the claimant of the evidence 
needed to complete his application.  See Robinette v. Brown, 
8 Vet.App. 69, 80 (1995).  Accordingly, the veteran should be 
advised that in order to complete his application for service 
connection for hearing loss, where the determinative issue 
involves medical causation, he needs to obtain and submit 
competent medical evidence of current hearing loss together 
with a nexus between the acoustic trauma reported in service 
and his current hearing disorder.  Grottveit v. Brown, 5 
Vet.App. at 93.  He should be advised that statements from 
health care providers indicating the existence of a medical 
relationship between current hearing loss and acoustic trauma 
in service is the type of evidence needed to satisfy this 
requirement.  He should be given the 

opportunity to submit a medical opinion from any health care 
provider regarding the presence and etiology of current 
hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
allow him the opportunity to submit 
documentary evidence of the opinion(s) 
expressed by any audiologist(s) who has 
examined him, that service-related 
acoustic trauma was the cause of current 
hearing loss.  Any such documents 
received should be associated with the 
claims folder.  

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 4 -


